/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an application filed 6/2/20.
Claims 1-35 are pending.
Claims 19-23 and 27-29 have been withdrawn from consideration.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, 24-26, and 30-35 , drawn to a compiler processing a dataflow graph, classified in G06F 8/452.
II. Claims 19-23 and 27-29, drawn to a reconfigurable processor, classified in G06F 15/7867.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as compilation of a dataflow graph to be executed on hardware other than what is claimed in subcombination II.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
During a telephone conversation with Sikander Khan on 8/30/22 a provisional election was made without traverse to prosecute the invention of group I, claims 1-18,24-26 and 30-35.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-23 and 27-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Par. [00144] “dataflow graph 800”
Par. [00160] “line 11115”
Par. [00187], [00189] “scalar FIFO 1450”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 8A “800A”
Fig. 11, 1145
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Par. [00120] “… will keeping sending data …”. It is believed this should read “… will keep.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13-14 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0229996 to ChoFleming et al. (ChoFleming).

Claims 1 and 30: ChoFleming disclose a system, comprising: 
memory storing a dataflow graph with compute nodes that asynchronously transmit data along data connections, wherein the dataflow graph includes a loop nest in which loops are arranged in a hierarchy of levels, such that a loop at a second level is within a loop at a first level (par. [0024] “DFGs generated for … a coarse-grained reconfigurable architecture (CGRA)” par. [0052] “nested loops with inner loop dependencies”); and 
a compiler having access to the memory (par. [0025] “implemented in connection with a compiler”) and configured to 
partition execution of the dataflow graph into two or more asynchronous stages by inserting stage buffers inside the loop at the second level and at input/output boundaries between the loop at the first level and the loop at the second level (par. [0028] “one or more cycles or loops between start nodes and corresponding end nodes … a critical path”); 
classify the stage buffers as producers and consumers on a stage-by-stage basis by classifying those stage buffers that provide input data to a particular stage as the producers, and classifying those stage buffers that store output data from the particular stage as the consumers (par. [0026] “each interconnection or arc represents a producer-consumer dataflow relationship”); 
create control connections between the stage buffers by extending the control connections from the consumers in the particular stage to the producers in the particular stage (par. [0033] “inserts buffers into the DFGs … between source nodes … and sink nodes”); and 
control data transmission between the compute nodes along the data connections by using the control connections to control writing of the data by the producers into the consumers (par. [0033] “buffers 136, 138 to latency-balance the output of DFG 132”, par. [0044] “a producer node generates an output data token that is consumed by a consumer node”).

Claim 2: ChoFleming discloses the system of claim 1, wherein the compiler is further configured to insert additional stage buffers inside the loop at the second level, and 
wherein the additional stage buffers are configured to interface with the stage buffers inserted at the input/output boundaries between the loop at the first level and the loop at the second level (par. [0026] “each interconnection or arc represents a producer-consumer dataflow relationship”, par. [0028] “one or more cycles or loops”, par. [0052] “nested loops”).

Claim 3: ChoFleming discloses the system of claim 2, wherein the control connections extend from a particular consumer to one or more corresponding producers that write data into the particular consumer (par. [0026] “each interconnection or arc represents a producer-consumer dataflow relationship”).

Claim 13: ChoFleming discloses the system of claim 1, wherein the loop at the second level is a sequential loop, the compiler is further configured to configure the stage buffers inserted inside the loop at the second level with a buffer depth of one (par. [0045] “a buffer can only store one data token per connection arc”), and to extend the control connections inside the loop at the second level only from the consumers that are at an egress point of the loop at the second level to the producers that are at an ingress point of the loop at the second level.

Claim 14: ChoFleming discloses the system of claim 1, wherein each of the asynchronous stages includes a subset of the compute nodes (e.g. par. [0028] “one or more cycles or loops between start nodes and corresponding end nodes … a critical path”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-11, 24-26 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0229996 to ChoFleming et al. (ChoFleming) in view of US 2019/0057053 to Tsuchida et al. (Tsuchida).

Claims 4 and 31: ChoFleming discloses claims 3 and 30, wherein the compiler is further configured to configure each of the produces with a ready-to-read credit counter (par. [0044] “a producer node generates an output data token that is consumed by a consumer node”). 

ChoFleming does not disclose:
the ready-to-read credit counter of a particular producer is initialized with as many read credits as a buffer depth of a corresponding consumer that reads data from the particular producer, 
wherein the ready-to-read credit counter is configured to decrement when the particular producer begins writing a buffer data unit into the corresponding consumer along a data connection, 
wherein the ready-to-read credit counter is configured to increment when the particular producer receives from the corresponding consumer a read ready token along a control connection, and 
wherein the read ready token indicates to the particular producer that the corresponding consumer has freed a buffer data unit and is ready to receive an additional buffer data unit.

Tsuchida teaches:
configuring a ready-to-read credit counter, such that the ready-to-read credit counter is initialized with as many read credits as a buffer depth (par. [0059] “An initial value of the counter value … is the number of buffer regions”), 
wherein the ready-to-read credit counter is configured to decrement when writing a buffer data unit (par. [0060] “the buffer writing control section 252 decrements the number of free buffer regions by one when the … data is stored (written) in the DMA buffer section 253”), 
wherein the ready-to-read credit counter is configured to increment when a read ready token is received along a control connection (par. [0060] “increments the counter value by one ever time a reading completion signal is input”), and 
wherein the read ready token indicates that the corresponding a buffer data unit has been freed and is ready to receive an additional buffer data unit (par. [0059] “The value of the counter … the number of free buffer regions”).

It would have been obvious at the time of filing to initialize a ready-to-read credit counter to a buffer depth decrement the counter when a data unit is written and increment the counter when a data unit is removed. Those of ordinary skill in the art would have been motivated to do so as a known means of managing a buffer which would have produced only the expected results. 

Claim 5: ChoFleming and Tsuchida teach the system of claim 4, wherein the particular producer stops writing data into the corresponding consumer when the ready-to-read credit counter has zero read credits (Tsuchida par. [0060] “When the counter value is a value other than 0”).

Claim 6: ChoFleming and Tsuchida teach the system of claim 4, wherein the particular producer resumes writing data into the corresponding consumer when the particular producer receives the read ready token from the corresponding consumer (Tsuchida par. [0060] “When the counter value is a value other than 0 … increments the counter value by one ever time a reading completion signal is input”).

Claim 7: ChoFleming and Tsuchida teach the system of claim 4, wherein the particular producer writes data into two or more corresponding consumers that have respective buffer depths, wherein the respective buffer depths include a minimum buffer depth, and wherein the ready-to-read credit counter is initialized with as many read credits as the minimum buffer depth (Tsuchida par. [0059] “An initial value of the counter value … is the number of buffer regions”, ChoFleming par. [0033] “inserts buffers into the DFGs … between source nodes … and sink nodes”).

Claims 8 and 32: ChoFleming and Tsuchida teach claims 4 and 31, wherein the compiler is further configured to configure each of the producers with a write credit counter that is initialized with one or more write credits, 
wherein the write credit counter is configured to decrement when the particular producer begins writing the buffer data unit into the corresponding consumer along the data connection (Tsuchida par. [0060] “the buffer writing control section 252 decrements the number of free buffer regions by one when the … data is stored (written) in the DMA buffer section 253”), 
wherein the write credit counter is configured to increment when the particular producer receives from the corresponding consumer a write done token along the control connection (Tsuchida par. [0060] “increments the counter value by one ever time a reading completion signal is input”), and 
wherein the write done token indicates to the particular producer that the writing of the buffer data unit into the corresponding consumer has completed (Tsuchida par. [0060] “a reading completion signal is input”).

Claim 9: ChoFleming and Tsuchida teach the system of claim 8, wherein the particular producer stops writing data into the corresponding consumer when the write credit counter has zero write credits (Tsuchida par. [0060] “When the counter value is a value other than 0”).

Claim 10: ChoFleming and Tsuchida teach the system of claim 8, wherein the particular producer resumes writing data into the corresponding consumer when the particular producer receives the write done token from the corresponding consumer (Tsuchida par. [0060] “When the counter value is a value other than 0 … increments the counter value by one ever time a reading completion signal is input”).

Claim 11: ChoFleming and Tsuchida teach the system of claim 8, wherein a particular stage has two or more consumers and a set of producers, the compiler is further configured to create barrier connections that extend from the two or more of the consumers to the producers in the set of producers (ChoFleming par. [0033] “inserts buffers into the DFGs … between source nodes … and sink nodes”), and 
wherein the barrier connections control transmission of the read ready token and the write done token from the two or more of the consumers to the producers in the set of the producers (e.g. Tsuchida par. [0060] “completion signal is input”).

Claims 24 and 33: ChoFleming discloses a system, comprising: 
memory storing a dataflow graph with compute nodes and memory nodes, the memory nodes including upstream memory nodes that provide input to the compute nodes, and downstream memory nodes that receive output from the compute nodes (par. [0024] “DFGs generated for … a coarse-grained reconfigurable architecture (CGRA)” par. [0052] “nested loops with inner loop dependencies”); and 
a compiler having access to the memory and configured to 
configure each of the memory nodes with a ready-to-read credit counter (par. [0044] “a producer node generates an output data token that is consumed by a consumer node”), a corresponding downstream memory node that reads data from the particular upstream memory node, the particular upstream memory node begins writing a buffer data unit into the corresponding downstream memory node along a data line on the data bus (par. [0026] “each interconnection or arc represents a producer-consumer dataflow relationship”, par. [0033] “inserts buffers into the DFGs … between source nodes … and sink nodes”); and 
configure each of the memory nodes with a write credit counter, writing the buffer data unit into the corresponding downstream memory node along the data line (par. [0033] “inserts buffers into the DFGs … between source nodes … and sink nodes”).

ChoFleming does not disclose:
the ready-to- read credit counter of a particular upstream memory node initialized with as many read credits as a buffer depth of a corresponding downstream memory node that reads data from the particular upstream memory node, the ready-to-read credit counter configured to decrement when the particular upstream memory node begins writing a buffer data unit into the corresponding downstream memory node along a data line on the data bus, 
the ready-to-read credit counter configured to increment when the particular upstream memory node receives from the corresponding downstream memory node a read ready token along a control line on the control bus; and 
configure each of the memory nodes with a write credit counter initialized with one or more write credits, the write credit counter of the particular upstream memory node configured to decrement when the particular upstream memory node begins writing the buffer data unit into the corresponding downstream memory node along the data line, the write credit counter configured to increment when the particular upstream memory node receives from the corresponding downstream memory node a write done token along the control line.

Tsuchida teaches:
the ready-to- read credit counter of a particular upstream memory node initialized with as many read credits as a buffer depth of a corresponding downstream memory node that reads data from the particular upstream memory node (par. [0059] “An initial value of the counter value … is the number of buffer regions”), the ready-to-read credit counter configured to decrement when the particular upstream memory node begins writing a buffer data unit into the corresponding downstream memory node along a data line on the data bus (par. [0060] “the buffer writing control section 252 decrements the number of free buffer regions by one when the … data is stored (written) in the DMA buffer section 253”), 
the ready-to-read credit counter configured to increment when the particular upstream memory node receives from the corresponding downstream memory node a read ready token along a control line on the control bus (par. [0060] “increments the counter value by one ever time a reading completion signal is input”); and 
configure each of the memory nodes with a write credit counter initialized with one or more write credits, the write credit counter of the particular upstream memory node configured to decrement when the particular upstream memory node begins writing the buffer data unit into the corresponding downstream memory node along the data line (par. [0060] “the buffer writing control section 252 decrements the number of free buffer regions by one when the … data is stored (written) in the DMA buffer section 253”), the write credit counter configured to increment when the particular upstream memory node receives from the corresponding downstream memory node a write done token along the control line (par. [0060] “increments the counter value by one ever time a reading completion signal is input”).

It would have been obvious at the time of filing to manage the read/write buffers as claimed. Those of ordinary skill in the art would have been motivated to do so as a known means of managing a buffer which would have produced only the expected results.

Claims 25 and 34: ChoFleming and Tsuchida teach claims 24 and 33 wherein the read ready token indicates to the first processing unit that the second processing unit has freed a buffer data unit and is ready to receive an additional buffer data unit (Tsuchida par. [0059] “The value of the counter … the number of free buffer regions”).

Claims 26 and 35: ChoFleming and Tsuchida teach claims 24 and 33, wherein the write done token indicates to the first processing unit that the writing of the buffer data unit into the second processing unit has completed (Tsuchida par. [0060] “completion signal is input”).

Claims 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0229996 to ChoFleming et al. (ChoFleming) in view of “Serving Recurrent Neural Networks Efficiently with a Spatial Accelerator” by Zhao et al. (Zhao).

Claim 12: ChoFleming discloses the system of claim 1, wherein the compiler is further configured to insert the stage buffers and create the control connections between the stage buffers (ChoFleming par. [0033] “inserts buffers into the DFGs … between source nodes … and sink nodes”).

ChoFleming does not explicitly disclose:
the loop at the second level is implemented with multiple parallel pipelines, the compiler is further configured to insert the stage buffers and create the control connections between the stage buffers respectively for each pipeline in the multiple parallel pipelines (ChoFleming par. [0033] “inserts buffers into the DFGs … between source nodes … and sink nodes”)

Zhao teaches multiple parallel pipelines (pg. 3, col. 1, last par. “parallelizing and pipelining arbitrarily nested loops”).

It would have been obvious at the time of filing to implement the loops with multiple parallel pipelines (Zhao pg. 3, col. 1, last par. “parallelizing and pipelining arbitrarily nested loops”). Those of ordinary skill in the art would have been motivated to do so as a known means of handling nested loops (Zhao pg. 3, col. 1, last par. “parallelizing and pipelining arbitrarily nested loops”, ChoFleming par. [0033] “a target … course-grained reconfigurable architecture (CGRA) device”).

Claim 15: ChoFleming discloses the system of claim 1, but does not disclose the compiler is further configured to map each of the stage buffers to one or more pattern memory units (PMUs) of a reconfigurable processor.

Zhao teaches mapping buffers to one or more PMUs (pg. 3, col. 1, last par. “a pattern memory unit (PMU) … to support … buffering schemes”).

It would have been obvious at the time of filing to configure the compiler to map stage buffers to one or more PMUs. Those of ordinary skill in the art would have been motivated to do so as a known means of implementing such buffers which would have produced only the expected results (Zhao pg. 3, col. 1, last par. “a pattern memory unit (PMUI) … to support … buffering schemes”, ChoFleming par. [0033] “a target … course-grained reconfigurable architecture (CGRA) device”).

Claim 16: ChoFleming and Zhao teach the system of claim 15, wherein the compiler is further configured to map each of the compute nodes to one or more pattern compute units (PCUs) of the reconfigurable processor (Zhao pg. 3, col. 1, last par. “a pattern compute unit (PCU)”).

Claim 17: ChoFleming and Zhao teach the system of claim 16, wherein the compiler is further configured to implement the control connections between the PMUs and the PCUs on a control network of the reconfigurable processor (e.g. ChoFleming par. [0033] “PEs connected by a network”).

Claim 18: ChoFleming and Zhao teach the system of claim 17, wherein the compiler is further configured to implement the data connections between the PMUs and the PCUs on a data network of the reconfigurable processor, the data network including a vector sub-network for transmission of vector data (pg. 5, col. 1, 2nd full par. “vectors”), and a scalar sub-network for transmission of scalar data (pg. 6, col. 1, 1st full par. “intermediate buffers are scalars”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0129624 to Krutsch et al. and US 2004/0068612 to Stolowitz teach alternate buffer management methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199